Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed 2/5/2021 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-2, 4-17, 31-32 and 34-43 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2018/0167848 A1 to Lei et al (herein after Lei) in view of U.S. Pre-Grant Publication US 2018/0352572 A1 to Cariou et al. (hereinafter Cariou) 

As to claims 1, 13, 31 and 39, Lei discloses a method for wireless communications at a base station associated with a first network operator, comprising:
 	determining a prioritization of the first network operator for a first transmission opportunity and a second transmission opportunity, wherein the first network operator is higher priority than a second network operator during the first transmission opportunity and the second network operator is higher priority than the first network operator during the second transmission opportunity (Lei; [0129]);
 	transmitting a tentative grant to a user equipment (UE) associated with the first network operator over the channel of a shared radio frequency spectrum band using resources within the first transmission opportunity associated with tentative grants based at least in part on the determined prioritization (Lei; [0116], lines 15-19;[0117]-[0118] in combination with [0133], lines 1 -14;[0136], line 3; Fig.3A; 3B; [0098] shows and discloses a UE associated with first operator), wherein the tentative grant schedules a downlink data transmission using the channel over a set of resources of the second transmission opportunity subsequent to the first transmission opportunity (Lei; [0117]-[0118] in combination with [0136]);
 	monitoring, during a contention window of the second transmission opportunity, for one or more contention messages from a device associated with the second network operator (Lei; [0133], lines 1-14; [0134],lines 14-18;[0136]; [0139], line 6); and
 performing the downlink data transmission based at least in part on the tentative grant and a result of the monitoring (Lei; [0138]-[0139])
Lei discloses transmission opportunities. Lei fails to disclose performing a contention based procedure during a contention window of the first transmission opportunity to gain access to a channel during the first transmission opportunity. However, Cariou discloses 
performing a contention based procedure during a contention window of the first transmission opportunity to gain access to a channel during the first transmission opportunity (Cariou; [0140])


As to claims 2, 14, 32 and 40, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising:
determining that the second transmission opportunity is available for communication based at least in part on the monitoring (Lei; [0133]; [0171]); and
transmitting the downlink data transmission to the UE during the second transmission opportunity based at least in part on the determination that the second transmission opportunity is available (Lei; [0133]; [0171]).

As to claims 4 and 34, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising: 
communicating with a second UE over resources of the first transmission opportunity (Lei; [0133]; [0171]); and
transmitting the tentative grant to the UE after communicating with the second UE (Lei; [0133]; [0171]).

As to claims 5 and 35, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising:
wherein the tentative grant is transmitted after gaining access to the channel (Lei; [0142]-[0144]).

As to claims 6, the rejection of claim 5 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising: 
participating in a coordinated rate control with one or more devices for the first transmission opportunity (Lei; [0142]-[0144]).

As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition Lei- Cariou discloses wherein the coordinated rate control is based at least in part on a common interference management resource (IMR) configuration (Lei; [0142]-[0144])

As to claim 8, the rejection of claim 6 as listed above is incorporated herein. In addition Lei- Cariou discloses wherein the coordinated rate control is indicated by a plurality of coordinated rate control signals (Lei; [0142]-[0144])

As to claims 9 and 36, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising: 
transmitting the tentative grant over a reserved symbol within the first transmission opportunity (Lei; [0105], lines 1 -6;[0117]-[0118];[0136], line 3;[Q144j, lines 1-6)

As to claims 10, 16, 37 and 42, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses wherein transmitting the tentative grant comprises:
transmitting a one-bit indicator field that conveys an indication of the tentative grant (Lei; [0105], lines 1 -6;[0117]-[0118];[0136], line 3;[0144j, lines 1-6)
 
As to claims 11, 17, 38 and 43, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses wherein the tentative grant comprises a tentative transmitter identifier (ID), a tentative receiver ID, a tentative set of radio resources, a clear channel assessment (CCA) threshold, a plurality of coordinated rate control signals, a rank threshold, a channel quality indication (CQI) threshold, or hybrid-automatic repeat request (HARQ) feedback information, or any combination thereof (Lei; [0144], lines 1-8)

As to claim 12, the rejection of claim 1 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising: 
determining a priority of the second network operator for the first transmission opportunity and the second transmission opportunity, wherein transmitting the tentative grant is based at least in part on the determined priority of the second network operator (Lei; [0129], [0133]).

As to claims 15 and 41, the rejection of claim 13 as listed above is incorporated herein. In addition Lei- Cariou discloses further comprising: 
determining a prioritization of the first network operator for the first transmission opportunity and the second transmission opportunity, wherein the first network operator is higher priority than a second network operator during the first transmission opportunity and the second network operator is higher priority than the first network operator during the second transmission opportunity (Lei; [0129], [0133])

Allowable Subject Matter
	Claims 3 and 33 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478